UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1742


JOHN R. UNTHANK; JACKIE D. UNTHANK,

                      Plaintiffs – Appellants,

          v.

FREEDOM    MORTGAGE   CORPORATION;  MORTGAGE            ELECTRONIC
REGISTRATION SYSTEMS, INC.; SEQUOIA MORTGAGE          TRUST, 2010
H1,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cv-00100-JFM)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John R. Unthank, Jackie D. Unthank, Appellants Pro Se. Glenn
Cline, Robert A. Scott, BALLARD SPAHR, LLP, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John and Jackie Unthank appeal the district court’s

judgment dismissing their diversity action for failure to state

a claim and denying their motion to reinstate their case and

amend their complaint.        On appeal, the Unthanks do not challenge

the   district      court’s   conclusion      that    their     complaint     was

properly dismissed for failure to state a claim because their

claims rested on an invalid legal theory.                See Edwards v. City

of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (concluding

that issues not raised in opening brief are deemed waived); 4th

Cir. R. 34(b) (limiting appellate review to issues raised in

informal    brief).      Rather,    the    Unthanks   argue     only   that   the

district    court     erred   in   dismissing    their    pro    se    complaint

without advising them of their right to amend the complaint or

providing them an opportunity to do so.               We have reviewed the

record in this case and find no reversible error on the grounds

asserted.     See Arnett v. Webster, 658 F.3d 742, 756-57 (7th Cir.

2011) (addressing court’s obligation to advise pro se plaintiff

regarding amendment of complaint); Francis v. Giacomelli, 588

F.3d 186, 197 (4th Cir. 2009) (finding no abuse of discretion in

denial of request to amend when litigants provided no proposed

amendment); Laber v. Harvey, 438 F.3d 404, 428 (4th Cir. 2006)

(finding no abuse of discretion in denial of motion to amend

when amendment would be futile).              Accordingly, we affirm the

                                       2
district   court’s   judgment.   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.


                                                               AFFIRMED




                                 3